Citation Nr: 1733470	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  14-19 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's husband


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1983 to February 1986.

This matter is before the Board of Veterans' Appeals (Board) from a June 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In October 2015, the Veteran and her husband, R.H., testified at a Travel Board before the undersigned Veterans Law Judge sitting at the RO in Montgomery, Alabama. A transcript of the hearing is associated with the claims file. 

In April 2016, the Board remanded the issue of entitlement to service connection for sleep apnea and the issue of entitlement to service connection for depression for additional development and adjudication. Following the Board's remand, in a February 2017 rating decision, the AOJ granted service connection for PTSD with depression. Because the AOJ's grant of service connection for PTSD with depression reflects a full grant of the benefit on appeal, the matter is no longer before the Board. However, pertaining to the issue of entitlement to service connection for sleep apnea, the Board finds that additional development and adjudication is necessary; and therefore, remands this matter for a VA addendum opinion.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.






REMAND

The Veteran claims she has sleep apnea due to service. As noted above, the Board remanded this matter in April 2016. Specifically, the Board directed the AOJ to schedule the Veteran for a VA examination of her sleep apnea to determine the nature and etiology of the asserted disability. In its April 2016 remand, the Board directed the examiner to provide an opinion as to the etiology of the Veteran's sleep apnea and directed the examiner to consider the symptomatology described in the Veteran and her husband's lay statements of record, to include their testimonies provided at the October 2015 Travel Board hearing.

Accordingly, the Veteran was afforded a VA examination in September 2016. The examiner noted a review of the Veteran's claims file, and opined that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness. However, the rationale provided in support of this opinion states the following: "There is not enough medical record evidence to prove the diagnosed sleep apnea is service connected. There is no mention of sleep apnea during service or within a year of discharge. It is less likely than no incurred during service."

Unfortunately, the Board finds the examiner's opinion to be inadequate. As noted by the Veteran in her July 2017 Appellate Brief, the examiner fails to address whether the Veteran's current disability is related to the Veteran's service in light of her and her husband's lay statements presented throughout the record and at the October 2015 Travel Board hearing. See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). At the October 2015 hearing, the Veteran asserted that since service, she has been snoring very loudly, has not been sleeping through the night, and has been experiencing fatigue. The Veteran further testified that she had symptoms in service, to include snoring and fatigue, with her fatigue causing her to feel sick and not be able to function. As a result, the Veteran states that while in service, she went to the medic twice, was given an IV, and was allowed to remain on base. At the October 2015 hearing, the Veteran's husband, R.H., also testified to the Veteran's sleep apnea. He asserted that her snoring is loud and that it started when she was in the Navy. R.H. also submitted statements in January 2011 and February 2011, in which he describes the Veteran's many years of sleep apnea, to include her loud snoring.

Furthermore, the instant medical opinion is inadequate, as it is based on a lack of medical documentation of in-service diagnosis. The absence of in-service evidence of a disability during service is not always fatal to a service connection claim. See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). Instead, service connection may be granted where there is credible evidence of an event or injury in service, post-service medical findings of a current disability, and a medically sound basis upon which to attribute the post-service findings to the injury in service. 

For the foregoing reasons, the Board finds the VA medical opinion to be insufficient, and the Board must remand this matter again. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes efforts to provide an examination and opinion, it must ensure their adequacy); Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders). A VA addendum medical opinion is warranted to determine the etiology of the Veteran's current sleep apnea. See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); Colvin v. Derwinski, 1 Vet. App. 171 (1991) (stating that VA adjudicators are not permitted to substitute their own judgment on a medical matter).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Associate with the record any outstanding treatment records related to the remaining claim on appeal.

2. After undertaking the development listed above to the extent possible, obtain an addendum opinion from a new VA examiner of sufficient expertise (one other than the September 2016 VA examiner) to determine the etiology of the Veteran's sleep apnea. The electronic claims file, to include the Veteran's service treatment records, lay statements and testimonies, and treatment records, must be reviewed by the examiner, and a note that it was reviewed should be included in the report. If the examiner determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled. 

After reviewing the claims file, the examiner should opine as to whether it is at least as likely as not (a fifty percent probability or greater) that the Veteran's sleep apnea is related to her active duty service.

A detailed rationale for the opinion must be provided. In rendering the requested opinion, the examiner is instructed to specifically acknowledge the Veteran and her husband's assertions, as contained in January 2011 and February 2011 statements, and in the October 2015 Travel Board hearing transcript. The examiner should view the Veteran as a reliable historian as to her service and his report of her activities in service. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3. Ensure that the addendum opinion is adequate. If it is deficient in any manner, return it to the examiner as inadequate. Then, after conducting any other development deemed necessary, readjudicate the Veteran's claims. If any benefit sought on appeal remains denied, provide the Veteran and her representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response. Thereafter, the claims folder should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




